DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 15 June 2022 is acknowledged. Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of species A of a dicarboxylic acid ligand, in the reply filed on 15 June 2022 is acknowledged. Claims 7, 8, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-6, 9, and 11-18 are examined herein on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 6, and 9 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a bidentate ligand that is a heteroaromatic ligand comprising at least two nitrogen atoms, does not reasonably provide enablement for a bidentate ligand that is a dicarboxylic acid ligand.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Claim 5 requires an article for detecting organic amines, comprising a solid support impregnated with an indicator reagent comprising a metal-organic framework structure,
wherein the metal-organic framework structure comprises a plurality of metal ions and an electron-deficient bidentate ligands [sic] coordinated to the metal ions,
wherein the electron-deficient bidentate ligand is a dicarboxylic acid ligand or a heteroaromatic ligand comprising at least two nitrogen atoms.
Dependent claims 6 and 9 further limit the dicarboxylic acid ligand. 
As noted below in the rejections under 35 USC 112(b), the claimed phrase "electron-deficient" is indefinite. 
(B) The nature of the invention.
The disclosed invention is a MOF-impregnated paper used for detecting fentanyl via a colorimetric response.
(C) The state of the prior art.
The prior art of record does not disclose an article for detecting organic amines, comprising a solid support impregnated with an indicator reagent comprising a metal-organic framework structure, wherein the metal-organic framework structure comprises a plurality of metal ions and a dicarboxylic acid ligand that is coordinated to the metal ions.
Instead, the prior art discloses MOFs comprising a dicarboxylate ligand that is coordinated to metal ions.
The prior art of Li (US 2012/0178173) discloses a microporous metal organic framework of [Zn2(bpdc)2(bpee)] (abstract, [0173]), where bpdc is 4,4′-biphenyldicarboxylate and bpee is 1,2-bipyridylethene. Li teaches that the microporous metal organic framework was formed from a 4,4′-biphenyldicarboxylic acid (H2 bpdc) starting material ([0147]), but in the metal organic framework product, it is a dicarboxylate ligand, not a dicarboxylic acid ligand, that is coordinated to Zn2+. The prior art of Roales ("Preparation of Luminescent Metal-Organic Framework Films by Soft-Imprinting for 2,4-Dinitrotoluene Sensing," Materials 2017) prepares the same MOF as Li and soft-imprinted the MOF crystals into cellulose acetate films so that the MOF crystals were partially embedded into the cellulose acetate (abstract).
The prior art of Sui ("Differentiable Detection of Volatile Amines with a Viologen-Derived Metal−Organic Material," ACS Appl. Mater. Interfaces; March 16, 2018) discloses a sensing material for amine detection that is a metal-organic coordination material comprising CdII ions and 4,4′-bipyridinium-1,1′-bis(phenylene-3-carboxylate) that is loaded on paper test (abstract).
The prior art of Liu 2015 ("Luminescent Coordination Polymer with Conjugated Lewis Acid Sites for the Detection of Organic Amines," Cryst. Growth Des. 2015) discloses a three-dimensional coordination polymer where Eu(III) ions are coordinated to dicarboxylate ligands (bcbp) (page 5042, right col., first sentence), where the coordination polymer is formed from a dicarboxylic acid starting material H2bcbp∙2Cl (Scheme 1).
(D) The level of one of ordinary skill.
One of ordinary skill in the art would look to the instant disclosure and related prior art for guidance regarding how to make and use the invention.
(E) The level of predictability in the art.
The level of predictability in MOFs depends upon the similarity of structure and function of the metal-organic framework structures being compared.
(F) The amount of direction provided by the inventor.
The disclosure provides specific examples of dicarboxylic acid ligands (claim 9) but provides no guidance regarding how to prepare a metal-organic framework structure such that the ligands of claim 9 are coordinated to metal ions, as opposed to deprotonated versions of the ligands of claim 9 being coordinated to metal ions.
 (G) The existence of working examples.
Working examples are provided for a MOF prepared with N,N'-di-(4-pyridyl)-1,4,5,8-naphthalenetetracarboxydiimide (DPNDI), which is a bidentate ligand that is a heteroaromatic ligand comprising at least two nitrogen atoms.
No working examples are provided for a MOF comprising a dicarboxylic acid ligand. Furthermore, no working examples are provided for a MOF comprising a dicarboxylate ligand.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In view of the lack of guidance in the instant disclosure and related prior art, it would require undue experimentation for one of ordinary skill in the art at the time of filing to make and use the claimed invention where the bidentate ligand is a dicarboxylic acid ligand that is coordinated to the metal ions.

Claims 13-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Claim 13 requires an article for detecting organic amines, comprising a solid support impregnated with an indicator reagent comprising a metal-organic framework structure,
wherein the metal-organic framework structure comprises a plurality of metal ions and an electron-deficient bidentate ligands [sic] coordinated to the metal ions,
wherein the metal-organic framework structure further comprises an encapsulant.
Dependent claim 14 recites that the encapsulant is at least one selected from a monocyclic aromatic compound, a bicyclic aromatic compound, a monocyclic heteroaromatic compound, or a bicyclic heteroaromatic compound. 
Dependent claim 15 recites that the encapsulant forms a donor-acceptor complex with the electron-deficient ligand.
As noted below in the rejections under 35 USC 112(b), the claimed phrase "electron-deficient" is indefinite.
As noted below in the rejections under 35 USC 112(b), the claimed phrase "encapsulant" is indefinite. Given that the specification does not provide a special definition of "encapsulant," the term is interpreted for purposes of this rejection according to its ordinary and customary meaning, which is "a material used for enclosing something in or as if in a capsule." 
 (B) The nature of the invention.
The disclosed invention is a MOF-impregnated paper used for detecting fentanyl via a colorimetric response.
(C) The state of the prior art.
The prior art of record does not disclose an article for detecting organic amines, comprising a solid support impregnated with an indicator reagent comprising a metal-organic framework structure, wherein the metal-organic framework structure comprises a plurality of metal ions and a bidentate ligand that is coordinated to the metal ions, wherein the metal-organic framework structure further comprises an encapsulant.
In the art of MOFs, the encapsulation of dyes into the pores of a metal–organic framework is well known, as reviewed by Ryu ("The rules and roles of metal–organic framework in combination with molecular dyes," Polyhedron; 1 August 2018). According to the ordinary and customary meaning of "encapsulant," the metal–organic framework is the encapsulant of dyes within its pores.
Likewise, in the analogous art of sensing organic amines, Liu 2016 ("Encapsulating Naphthalene in an Electron-Deficient MOF to Enhance Fluorescence for Organic Amines Sensing," Inorg. Chem. 2016, IDS), naphthalene is encapsulated in an electron-deficient MOF 1a, and therefore Liu's MOF 1a is the "encapsulant."
(D) The level of one of ordinary skill.
One of ordinary skill in the art would look to the instant disclosure and related prior art for guidance regarding how to make and use the invention.
(E) The level of predictability in the art.
The level of predictability in MOFs depends upon the similarity of structure and function of the metal-organic framework structures being compared.
(F) The amount of direction provided by the inventor.
The specification appears to use "encapsulant" to refer to the guest of a host-guest interaction (see [0086] of published application), which is contrary to the plain meaning of "encapsulant." According to the ordinary and customary meaning of encapsulant, in a host-guest interaction, the host is the encapsulant. However, the specification does not provide a clear definition of "encapsulate" that clearly redefines the term contrary to its ordinary meaning.
(G) The existence of working examples.
Working examples are provided for a MOF prepared with N,N'-di-(4-pyridyl)-1,4,5,8-naphthalenetetracarboxydiimide (DPNDI) that encapsulate either naphthalene, indole, or quinoline.
No working examples are provided for a MOF that is encapsulated by (i.e., enclosed in) an encapsulant. Instead, the MOFs of the working examples are themselves the "encapsulant" that encapsulate naphthalene, indole, or quinoline.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In view of the lack of guidance in the instant disclosure and related prior art, it would require undue experimentation for one of ordinary skill in the art at the time of filing to make and use the claimed invention of the claimed MOF and a further encapsulant according to the plain meaning of "encapsulant."

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-6, 9, and 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "an [singular] electron-deficient bidentate ligands [plural]". This limitation lacks number agreement, and it is unclear whether it is meant to be singular or plural.
Claim 2 recites the limitation "an electron-deficient bidentate ligands [sic]". Dependent claim 5 recites that "the electron-deficient bidentate ligand is a dicarboxylic acid ligand or a heteroaromatic ligand comprising at least two nitrogen atoms." Dependent claim 6 recites that the dicarboxylic acid ligand is represented by HOOC-L1-COOH. Dependent claim 9 recites specific examples of the dicarboxylic acid ligand. The meaning of "electron-deficient" is unclear in view of the disclosure. Regarding claims 6 and 9, it is unclear why the claimed examples of a dicarboxylic acid ligand are electron-deficient, given that they are neutral molecules.
Because the specification does not provide a special definition of "electron-deficient," the phrase is interpreted according to its plain meaning. The disclosed examples of bidentate ligands are neutral molecules, including dicarboxylic acid ligands (claims 6 and 9) and heteroaromatic ligands comprising at least two nitrogen atoms (DPNDI ligand of the working examples). One of ordinary skill in the art would not consider a neutral molecule to be an electron-deficient molecule.
When using the term "electron-deficient ligand," the specification discusses the article of Liu 2016 ("Encapsulating Naphthalene in an Electron-Deficient MOF to Enhance Fluorescence for Organic Amines Sensing," Inorg. Chem. 2016, 55, 3680; IDS), which is incorporated by reference into the instant disclosure ([0086] of published application). Liu 2006 discloses an "electron-deficient MOF" (title) having what Liu 2006 describes π-electron-deficient (π-acidic) cavities (page 3680, first para.), electron-deficient pore spaces (page 3680, second para.) and electron-deficient square channel (page 3682, second para.). One of ordinary skill in the art would understand that dried framework 1a of Liu 2016 is electron-deficient (page 3681, right col., first para.) if the framework is interpreted as comprising the Zn2+ cations and the DPNDI ligands and not as comprising the SiF62- anions. In other words, a framework with an overall positive charge may reasonably be understood to be electron-deficient. In the alternative, one of ordinary skill in the art would understand a moiety (subunit) of DPNDI to be electron deficient (π-acidic) if another moiety of the same molecule is electron enriched (electronegative imide groups), while not interpreting the overall DPNDI ligand as electron-deficient, given that the overall DPNDI ligand is neutral. Moreover, the characteristic of DPNDI that makes it "bidentate" (the two pyridyl groups each having a respective nitrogen atom) is not the moiety that is electron-deficient (π-acidic naphthalene subunit). Not interpreting a pyridyl group as "electron-deficient" is consistent with the prior art of Yang ("Postsynthetic N-methylation making a metal–organic framework responsive to alkylamines," Chem. Commun., 2017). In the analogous art of detecting alkylamines via a Zr-MOF deposited on filter paper, Yang transforms a Zr-cluster MOF comprising 2,2'-bipyridyl-5,5'-dicarboxylate to N,N'-dimethyl-2,2'-bipyridinium-5,5'-dicarboxylate and teaches that the electron-deficient 2,2'-bipyridinium site provides the driving force for selective molecular recognition and absorption of alkylamines (pages 1748 and 1750). In other words, while Yang describes the positively-charged pyridinium moiety as electron-deficient, the neutral pyridyl moiety is not described as electron-deficient.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 3 recites the limitation "the metals ions." There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "transition metal ions." Claim 4 recites that the transition metal ions are selected from a group including Zn2+. Zinc is a Group 12 element. The meaning of "transition metal ions" is unclear in view of the specification. The specification teaches the following ([0042] of published application):
As used herein, the term "transition metal" refers to an element whose atom has a partially filled d sub-shell, or which can give rise to cations with an incompleted sub-shell.

This appears to take the form of a special definition, and this special definition excludes Group 12 elements, which have a filled d sub-shell, and which are oxidized to cations via loss of s electrons, not d electrons. Under this special definition, claim 4 is an improper dependent claim by reciting Zn2+. However, the specification further teaches that "M may be a transition metal ion, for example, from Groups 3 to 12 of the Periodic Table of elements" ([0053] of published application). Because the specification provides contradictory teachings regarding the meaning of a transition metal, the claimed limitation "transition metal ions" is indefinite.
Claim 5 recites the limitation "the electron-deficient bidentate ligand" [singular]. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "in Formula 1." There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the overall grammar of the definition of L1 is incorrect, and therefore the meaning of L1 is unclear. For example, why does "or" precede the limitation "a substituted or unsubstituted C6-C30 heteroarylene group" and not precede the limitation "a C1-C30 alkylene group"?
Regarding claim 6, it is unclear what is modified by the limitation "wherein at least one non-adjacent -CH2- group is replaced by…" There is insufficient antecedent basis for the limitation "at least one non-adjacent -CH2- group" in the claim.
Regarding claim 6, it is unclear what is meant by the limitation "or a combination thereof."
Claim 11 recites the limitation "wherein the solid support is polymeric fiber." Claim 12 depends from claim 11 and recites the limitation "wherein the polymeric fiber is porous paper, a porous polymer, or cotton." It is unclear how a polymeric fiber is porous paper, as opposed to the solid support being a porous paper that comprises a polymeric fiber. It is unclear what is meant by a polymeric fiber being a porous polymer. Does this require a porous fiber?
Claim 13 recites the limitation "wherein the metal-organic framework structure further comprises an encapsulant." Because the specification does not provide a special definition of "encapsulant," it is interpreted according to its plain meaning, which is "a material used for enclosing something in or as if in a capsule." However, the specification appears to use "encapsulant" to refer to the guest of a host-guest interaction (see [0086] of published application), which is contrary to the plain meaning of "encapsulant." According to the ordinary and customary meaning of encapsulant, in a host-guest interaction, the host is the encapsulant. In the article of Liu 2016 ("Encapsulating Naphthalene in an Electron-Deficient MOF to Enhance Fluorescence for Organic Amines Sensing," Inorg. Chem. 2016, 55, 3680; IDS), which is incorporated by reference into the instant disclosure, naphthalene is encapsulated in an electron-deficient MOF 1a, and therefore Liu's MOF 1a is the "encapsulant."
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 15 recites the limitation "the electron-deficient ligand". There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9, 11, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sui ("Differentiable Detection of Volatile Amines with a Viologen-Derived Metal−Organic Material," ACS Appl. Mater. Interfaces; March 16, 2018).
Regarding claim 1, Sui discloses an article for detecting organic amines (Fig. 7), comprising 
a solid support (filter paper, Fig. 6) impregnated with an indicator reagent comprising a metal-organic framework structure ([Cd2Cl(m-bpybdc)2(H2O)4](NO3)3·7H2O, page 11057, left col.; Fig. 1; Test Paper Applications, page 11060).
Regarding claim 2, Sui discloses that the metal-organic framework structure (Fig. 1) comprises a plurality of metal ions (CdII ions, page 11057, left col.) and a bidentate ligand coordinated to the metal ions [4,4′-bipyridinium-1,1′-bis(phenylene-3-carboxylate) (m-bpybdc), page 11057, left col., the structure of which is illustrated below). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

m-bpybdc
Regarding the indefinite limitation "an electron-deficient bidentate ligand," Sui teaches that a subunit of m-bpybdc is electron deficient: the electron-deficient viologen chromophores (abstract).
Regarding claim 3, if the indefinite term "transition metal ions" is broadly interpreted as including a metal ion from Group 12 of the Periodic Table of elements, as consistent with [0053] of published application, then Sui discloses that the metals ions are transition metal ions by disclosing CdII ions (page 11057, left col.).
Regarding claim 5, Sui discloses that the bidentate ligand is a heteroaromatic ligand comprising at least two nitrogen atoms (m-bpybdc, page 11057, left col., the structure of which is illustrated below).
Regarding claims 6 and 9, Sui does not disclose that the bidentate ligand is a dicarboxylic acid ligand, instead disclosing a dicarboxylate ligand [4,4′-bipyridinium-1,1′-bis(phenylene-3-carboxylate) (m-bpybdc), page 11057, left col., the structure of which is illustrated above). Because Sui's m-bpybdc is also a heteroaromatic ligand comprising at least two nitrogen atoms, and because claims 5, 6, and 9 do not require that the bidentate ligand is a dicarboxylic acid ligand, claims 6 and 9 are anticipated by Sui.
Regarding claims 11 and 12, Sui discloses that the solid support is polymeric fiber that is porous paper (filter paper, Fig. 6).
Regarding claim 16, and that limitation that the organic amine is a choice of a number of compounds including fentanyl, it is noted that the term "organic amine" has antecedent basis only in the preamble of claim 1 ("An article for detecting organic amines") and accordingly claim 16 further limits only the claim preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Because the structural limitations of claims 1 and 16 are able to stand alone from the preamble, Sui discloses the necessary structural limitations and anticipates claim 16.
Regarding claim 17, Sui discloses a device (Fig. 6) comprising the article according to claim 1 (refer to rejection above).
Regarding claim 18, Sui discloses a composition comprising a solid support impregnated with an indicator reagent (filter paper, Fig. 6), wherein the indicator reagent comprises a metal-organic framework structure ([Cd2Cl(m-bpybdc)2(H2O)4](NO3)3·7H2O, page 11057, left col.; Fig. 1; Test Paper Applications, page 11060).

Claims 1-6, 9 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roales ("Preparation of Luminescent Metal-Organic Framework Films by Soft-Imprinting for 2,4-Dinitrotoluene Sensing," Materials 2017).
Regarding claim 1, Roales discloses an article comprising 
a solid support (cellulose acetate films, abstract) impregnated with an indicator reagent comprising a metal-organic framework structure (soft-imprinting MOF crystals of [Zn2(bpdc)2(bpee)] into the cellulose acetate films so that the MOF crystals are partially embedded into the cellulose acetate, abstract, page 6).
Regarding the preamble limitation "an article for detecting organic amines," a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Because the structural limitations of claim 1 are able to stand alone from the preamble, Roales discloses the necessary structural limitations and anticipates claim 1.
Regarding claim 2, Roales discloses that the metal-organic framework structure ([Zn2(bpdc)2(bpee)], Fig. 1) comprises a plurality of metal ions (Zn2+; Fig. 1) and two bidentate ligands coordinated to the metal ions (bpdc = 4,4'-biphenyldicarboxylate; bpee = 1,2-bipyridylethene, the structures of which is illustrated below). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

bpdc

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

bpee
Regarding the indefinite limitation "an electron-deficient bidentate ligand," for purposes of this rejection the term "electron-deficient" is not given weight given the structural similarities between the ligands of Roales and the examples of "electron-deficient" bidentate ligand taught by the instant specification.
Regarding claims 3 and 4, if the indefinite term "transition metal ions" is broadly interpreted as including a metal ion from Group 12 of the Periodic Table of elements, as consistent with [0053] of published application, then Roales discloses that the metals ions are transition metal ions by disclosing Zn2+ ions (Fig. 1).
Regarding claim 5, Roales discloses that the bidentate ligand is a heteroaromatic ligand comprising at least two nitrogen atoms (bpee = 1,2-bipyridylethene; Fig. 1).
Regarding claims 6 and 9, Sui does not disclose that the bidentate ligand is a dicarboxylic acid ligand, instead disclosing a dicarboxylate ligand [bpdc = 4,4'-biphenyldicarboxylate, the structure of which is illustrated above). Because Roales also discloses that the MOF comprises bpee, which is a heteroaromatic ligand comprising at least two nitrogen atoms, and because claims 5, 6, and 9 do not require that the bidentate ligand is a dicarboxylic acid ligand, claims 6 and 9 are anticipated by Roales.
Regarding claim 16, and that limitation that the organic amine is a choice of a number of compounds including fentanyl, it is noted that the term "organic amine" has antecedent basis only in the preamble of claim 1 ("An article for detecting organic amines") and accordingly claim 16 further limits only the claim preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Because the structural limitations of claims 1 and 16 are able to stand alone from the preamble, Roales discloses the necessary structural limitations and anticipates claim 16.
Regarding claim 17, Roales discloses a device (Fig. 5) comprising the article according to claim 1 (refer to rejection above).
Regarding claim 18, Roales discloses a composition comprising a solid support impregnated with an indicator reagent (soft-imprinting MOF crystals into the cellulose acetate films so that the MOF crystals are partially embedded into the cellulose acetate, abstract, page 6)., wherein the indicator reagent comprises a metal-organic framework structure ([Zn2(bpdc)2(bpee)], abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gong ("A stable electron-deficient metal–organic framework for colorimetric and luminescence sensing of phenols and anilines," J. Mater. Chem. A, 25 April 2018) discloses an electron-deficient MOF comprising Eu(III) and viologen-tethered carboxylate ligands that is deposited on filter paper for the sensing of analytes including anilines and aminophenols (pages 9240-9241).
Zhang ("Ratiometric Luminescent Detection of Organic Amines Due to the Induced Lactam−Lactim Tautomerization of Organic Linker in a Metal−Organic Framework," ACS Appl. Mater. Interfaces 2017) discloses an MOF comprising mixed dicarboxylate linkers and Zr6 clusters (Scheme 1) on a TLC plate test strip for the sensing of different amines (page 31355).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797